COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 Shawntrell Dawkins,                                              No. 08-13-00012-CR
                                                  '
                              Appellant,                             Appeal from the
                                                  '
 v.                                                                409th District Court
                                                  '
 The State of Texas,                                            of El Paso County, Texas
                                                  '
                             State.               '               (TC# 20090D05205)


                                             ORDER

       The Court GRANTS Kathleen A. Supnet’s fourth request for an extension of time within

which to file the Supplemental Reporter=s Record until April 30, 2014. NO FURTHER

REQUESTS FOR EXTENSION OF TIME TO FILE THE SUPPLEMENTAL REPORTER=S

RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Kathleen A. Supnet, Court Reporter for the 409th District

Court, of El Paso County, Texas, prepare the Supplemental Reporter=s Record for the above styled

and numbered cause, and forward the same to this Court on or before April 30, 2014.

       If the Supplemental Reporter’s Record is not filed with this Court by April 30, 2014, this

Court will find it necessary to send this case back to the trial court for a hearing as to why the

Supplemental Reporter’s Record has not been filed.

       IT IS SO ORDERED this 25th day of April, 2014.


                                                       PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.